DETAILED ACTION

This action is in response to communications: Amendment filed January 15, 2021.

Claims 16-34 are pending in this case.  Claims 16, 22, 25-30, and 32-34 have been newly amended.  Claims 1-15 were previously cancelled.  No claims have been newly added or cancelled.  This action is made FINAL.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, 21, 24-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2009/0306890) in view of Boschker et al. (US 2012/0306923).

As to claim 28, Yoshida discloses a motor vehicle (Figure 1 and/or 4, [0017] notes vehicle-mounted navigation apparatus, thus denoting the apparatus illustrated is within a motor vehicle), comprising: a vehicle component (e.g. navigation system body 1/1a comprising power supply 10, central processing unit (CPU) 11, main storage unit 12, secondary storage unit 13, drawing control storage unit 14, global positioning system receiver 15, and gyro sensor 16) configured to provide a functionality (e.g. “normal” navigational display, where the functionality includes all components noted above as part of navigation system body 1/1a powered and operational) that determines specific information (e.g. GPS position data and/or gyro sensor voltage data)([0025] notes GPS receiver 15 receives electric waves from GPS satellites by using the GPS antenna 4 to generate and output GPS position data to the CPU 11, where CPU 11 collects the GPS position data for a fixed time interval and stores the GPS position data in the main storage unit 12, [0026] notes CPU 11 also stores gyro sensor voltage data showing an output voltage value of the gyro sensor 16 as well as the GPS position data in the main storage unit 12, and updates the gyro sensor voltage data for storage in the main storage unit 12, NOTE: the “functionality” of the navigation body 1/1a comprises the operation and functionality of all the components of the navigation body 1/1a); an information display (e.g. monitoring unit 2) configured to graphically depict the specific information (e.g. GPS position data and/or gyro sensor voltage data) of the vehicle component (navigation system body 1/1a)([0017] notes monitoring unit 2 may consist of a liquid crystal display and produce a screen display); and a device (e.g. vehicle-mounted apparatus) for an electrical low-energy [0028] notes stopping supply to components to reduce consumption of power), the device (e.g. vehicle-mounted apparatus) comprising: 
a computer processor (CPU 11) to control the device (vehicle-mounted apparatus)([0018] notes CPU 11 as control means for performing control of the operation of the navigation system body 1, which is part of vehicle-mounted apparatus) to execute: an information display deactivation module (e.g. operation unit 3 with operation buttons disposed on monitoring unit 2 in connection with power supply 10 with switches SW1 and SW2 under control of CPU 11) configured to deactivate the information display (e.g. monitoring unit 2) of the motor vehicle (e.g. vehicle)([0017] notes operation unit 3 may be comprised of equipment with which the user makes settings to control the operation of the vehicle-mounted navigation apparatus, with operation buttons disposed on the monitoring unit 2, where [0028] notes user manipulates the operation unit 3 to turn off the navigation screen displayed on the monitoring unit 3, and a manipulate signal is inputted to the CPU, which in turn controls switches SW1 and SW2 to transition them to an off state); a downgrading module (e.g. power supply 10 with switches SW1 and SW2 under control of CPU 11) configured to downgrade the functionality (e.g. downgrading functionality of “normal” navigation display noted above) of the vehicle component (navigation system body 1/1a) that uses the information display (monitoring unit 2) uses to visually depict the specific information (e.g. GPS position data and/or gyro sensor voltage data) of the vehicle component (navigation system body 1/1a)([0029] notes while not displaying any navigation screen on the monitoring unit 2, the CPU 11 stops supply of the electrical power to each unit, e.g. secondary storage unit 13 and drawing control and storage unit 14, and causes the main storage unit 12 to continuously carry out storage and an update of the GPS position data and the gyro sensor voltage data, [0049] notes the vehicle-mounted navigation apparatus activates the CPU 11, the main storage unit 12, the GPS receiver 15, and gyro sensor 16 in order to perform a minimum operation as the navigation function, and stops the supply of electric power to other units to stop their operations, by doing this, the vehicle-mounted navigation apparatus can restrict the operation of the secondary storage unit 13 to reduce the consumption of the secondary storage unit, and can also reduce the power consumption of the whole vehicle-mounted navigation apparatus when not performing any navigation display, [0050] notes because the vehicle-mounted navigation apparatus has only activated the main storage unit 12, the GPS receiver 15, and the gyro sensor 16, and process output data from these units when not performing any navigation display, the amount of processing operations performed by the CPU 11 also decreases compared with that of normal operations, and the CPU may change its state to a low power operation mode to further reduce power consumption, thus “downgrading functionality” of the navigation system body 1/1a encompasses 1) disabling power to some of the components, e.g. the secondary storage unit 13 and the drawing control and storage unit 14, of the navigation system body 1/1a, where those components are non-operational, but not disabling power to other components, e.g. CPU 11, main storage unit 12, GPS receiver 15, and gyro sensor 16, of the navigation system body 1/1a, AND 2) transitioning the CPU 11 of the navigation system body 1/1a from a normal power mode to a low power mode, which consumes less power than when operating in normal power mode), wherein the vehicle component (navigation system body 1/1a) is distinct from the computer processor (CPU 11) of a computer device (vehicle-mounted apparatus) of the motor vehicle (e.g. vehicle)(Figure 1 illustrates CPU 11 as part of navigation system body 1/1a, but is not considered the “vehicle component” itself); and a graphics processing unit deactivation module (e.g. power supply 10 with switches SW1 and SW2 under control of CPU 11) configured to deactivate a graphics processing unit (e.g. drawing control and storage unit 14) of the motor vehicle (e.g. vehicle) as an energy-saving measure (e.g. reduce power consumption when in a non-operating state), wherein the graphics processing unit (e.g. drawing control and storage unit 14) is configured to prepare the specific information (e.g. GPS position data and/or gyro sensor voltage data) transmitted from the vehicle component (navigation system body 1/1a) such that the specific information is able to be depicted visually on the information display (e.g. monitoring unit 2)([0018] notes drawing control and storage unit 14 for processing image data generated by the CPU 11 under the control of the CPU 11 in such a way that an image is displayed on the monitoring unit 2)([0028] and [0037] note CPU 11 to control switches SW1 and SW2 so as to make them transition to an off state, and when switch SW1 is turned off, the electric power supply to the secondary storage unit 13 is cut off and the operation of the secondary storage unit is stopped; when the switch SW2 is turned off, the electric power supply to the drawing control and storage unit 14 is cut off, and the image processing operation of the drawing control and storage unit 14 and the image displaying operation of the monitoring unit 2 are stopped, thus reducing power/energy consumption), wherein the device (e.g. vehicle-mounted navigation apparatus) is configured to execute a method of (e.g. Figures 2 and/or 5): deactivating, via the information display deactivation module (e.g. operation unit 3 with operation buttons disposed on monitoring unit 2 in connection with power supply 10 with switches SW1 and SW2 under control of CPU 11), the information display of the motor vehicle (e.g. monitoring unit 2)(steps 103 notes turning off navigation screen, [0028] notes user manipulates the operation unit 3 to turn off the navigation screen displayed on the monitoring unit 3, and a manipulate signal is inputted to the CPU, which in turn controls switches SW1 and SW2 to transition them to an off state); downgrading, via the e.g. power supply 10 with switches SW1 and SW2 under control of CPU 11), the functionality (e.g. downgrading functionality of “normal” navigation display as noted above) of the vehicle component (navigation system body 1/1a) that the information display (e.g. monitoring unit 2) uses to visually depict specific information (e.g. GPS position data and/or gyro sensor voltage data) of the vehicle component (navigation system body 1/1a)(steps 104 notes turning off switches SW1 and SW2, where turning off switches SW1 and SW2 cuts power to components, such as secondary storage unit 13 and drawing control and storage unit 14 (step 201 of Figure 5 notes cutting power to additional components illustrated in Figure 4), [0029] notes while not displaying any navigation screen on the monitoring unit 2, the CPU 11 stops supply of the electrical power to each unit, e.g. secondary storage unit 13 and drawing control and storage unit 14, and causes the main storage unit 12 to continuously carry out storage and an update of the GPS position data and the gyro sensor voltage data, [0049] notes the vehicle-mounted navigation apparatus activates the CPU 11, the main storage unit 12, the GPS receiver 15, and gyro sensor 16 in order to perform a minimum operation as the navigation function, and stops the supply of electric power to other units to stop their operations, by doing this, the vehicle-mounted navigation apparatus can restrict the operation of the secondary storage unit 13 to reduce the consumption of the secondary storage unit, and can also reduce the power consumption of the whole vehicle-mounted navigation apparatus when not performing any navigation display, [0050] notes because the vehicle-mounted navigation apparatus has only activated the main storage unit 12, the GPS receiver 15, and the gyro sensor 16, and process output data from these units when not performing any navigation display, the amount of processing operations performed by the CPU 11 also decreases compared with that of normal operations, and the CPU may change its state to a low power operation mode to further reduce power consumption, thus “downgrading functionality” of the navigation system body 1/1a encompasses 1) disabling power to some of the components, e.g. the secondary storage unit 13 and the drawing control and storage unit 14, of the navigation system body 1/1a, where those components are non-operational, but not disabling power to other components, e.g. CPU 11, main storage unit 12, GPS receiver 15, and gyro sensor 16, of the navigation system body 1/1a, AND 2) transitioning the CPU 11 of the navigation system body 1/1a from a normal power mode to a low power mode, which consumes less power than when operating in normal power mode); and deactivating, via the graphics processing unit deactivation module (e.g. power supply 10 with switches SW1 and SW2 under control of CPU 11), the graphics processing unit (e.g. drawing control and storage unit 14) of the motor vehicle as an energy-saving measure (steps 105 notes stopping monitoring unit, drawing control and storage unit, and secondary storage unit, [0028] and [0037] note CPU 11 to control switches SW1 and SW2 so as to make them transition to an off state, and when switch SW1 is turned off, the electric power supply to the secondary storage unit 13 is cut off and the operation of the secondary storage unit is stopped; when the switch SW2 is turned off, the electric power supply to the drawing control and storage unit 14 is cut off, and the image processing operation of the drawing control and storage unit 14 and the image displaying operation of the monitoring unit 2 are stopped, thus reducing power/energy consumption), wherein the functionality of the at least one vehicle component (navigation system body 1/1a) is downgraded such that the vehicle component (navigation system body 1/1a) continues to determine and retain the specific information (e.g. GPS position data and/or gyro sensor voltage data) in preparation for a graphic processing operation ([0029] notes while not displaying any navigation screen on the monitoring unit 2, the CPU 11 stops the supply of the electrical power to each unit, e.g. drawing control and storage unit 14, and causes the main storage unit 12 to continuously carry out storage and an update of the GPS position data and the gyro sensor voltage data).

Yoshida differs from the invention defined in claim 28 above in that Yoshida do not expressly disclose various separate, different components (modules) for performing the operations as noted above, e.g. an information display deactivation module, downgrading module, and graphics processing unit deactivation module, but rather disclose the same component(s) for performing the operations, but would be obvious to incorporate different components for performing the operations as recited, yielding predictable results, without changing the scope of the invention.  Additionally, Yoshida does not expressly disclose its drawing control and storage unit as a graphics processing unit (GPU), but is considered to operate as a GPU as the drawing control and storage unit is responsible to processing image data, e.g. map data, for display, where it is well known images may comprise graphics.  For additional support, Boschker et al. disclose map rendering for navigation systems may be performed by a graphics processing unit (Figure 2, processor 210, [0139] notes processor 210 includes a graphics processor that renders the desired images for display, also Figure 7, processor 705, [0179] notes rendering processor as a GPU).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yoshida’s drawing control and storage unit as a graphics processing unit as described in Boschker et al. for rendering images for display, further yielding predictable results, without changing the scope of the invention.

Claims 16, 25, and 29 are similar in scope to claim 28 above, and are therefore rejected under similar rationale.

As to claim 17, Yoshida modified with Boschker et al. disclose the specific information is retained (Yoshida, e.g. GPS position data and/or gyro sensor voltage data retained in main storage unit 12), in preparation for the graphic processing operation (Yoshida, e.g. by the drawing control and storage unit 14), such that the specific information (Yoshida, e.g. GPS position data and/or gyro sensor voltage data) is able to be rendered immediately for the visual depiction on the information display (Yoshida, e.g. monitoring unit 2) when needed (Yoshida, Figures 2 and/or 5 and associated text, e.g. [0030] and [0031] note when transitioned back to on state, the secondary storage unit 13 and drawing control and storage unit 14 are turned on, and CPU 11 reads some GPS position data stored in main storage unit 12, [0034] notes CPU restarts the navigation display by using the GPS position data and the gyro sensor voltage data at the time when the navigation display is at rest, and after performing this display operation, detect the current position and traveling direction of the vehicle by using the GPS position data from the GPS receiver 15, and the output voltage of the gyro sensor 16, the CPU further receives map data corresponding to the current position and the traveling direction of the vehicle and so on are plotted on a map, and the CPU controls the drawing control and storage unit 14 so as to cause the drawing control and storage unit 14 to process the image data, further causing the monitoring unit 2 to display a navigation screen).

As to claim 18, Yoshida modified with Boschker et al. disclose the vehicle component comprises a navigation device (Yoshida, navigation system body 1/1a), and the specific information comprises navigation map information (Yoshida, e.g. GPS position data and/or gyro sensor voltage data, [0017] notes GPS antenna for receiving electric waves for Global Positioning System (GPS) satellites, [0018] notes GPS receiver for processing GPS signal from the GPS antenna to output a GPS position data to the CPU, and gyro sensor for detecting a traveling direction).

As to claim 20, Yoshida modified with Boschker et al. disclose downgrading the functionality of the vehicle component (Yoshida, navigation system body 1/1a) comprises limiting an electric power consumption of the vehicle component as a second energy-saving measure (Yoshida, [0049] notes the vehicle-mounted navigation apparatus activates the CPU 11, the main storage unit 12, the GPS receiver 15, and gyro sensor 16 in order to perform a minimum operation as the navigation function, and stops the supply of electric power to other units to stop their operations, by doing this, the vehicle-mounted navigation apparatus can restrict the operation of the secondary storage unit 13 to reduce the consumption of the secondary storage unit, and can also reduce the power consumption of the whole vehicle-mounted navigation apparatus when not performing any navigation display, [0050] notes because the vehicle-mounted navigation apparatus has only activated the main storage unit 12, the GPS receiver 15, and the gyro sensor 16, and process output data from these units when not performing any navigation display, the amount of processing operations performed by the CPU 11 also decreases compared with that of normal operations, thus the CPU 11 also operates in a low power mode in which the power consumption is lower than normal power consumption when not performing any navigation display, thus “downgrading functionality” of the navigation system body 1/1a encompasses 1) disabling power to some of the components, e.g. the secondary storage unit 13 and the drawing control and storage unit 14, of the navigation system body 1/1a, where those components are non-operational, but not disabling power to other components, e.g. CPU 11, main storage unit 12, GPS receiver 15, and gyro sensor 16, of the navigation system body 1/1a, AND 2) transitioning the CPU 11 of the navigation system body 1/1a from a normal power mode to a low power mode, which consumes less power than when operating in normal power mode, thus “limiting” power consumption).

As to claim 21, Yoshida modified with Boschker et al. disclose limiting the electric power consumption of the vehicle component comprises a limitation of at least 50% of the electric power consumption of normal operation of the vehicle component (Yoshida, [0049] notes the vehicle-mounted navigation apparatus activates the CPU 11, the main storage unit 12, the GPS receiver 15, and gyro sensor 16 in order to perform a minimum operation as the navigation function, and stops the supply of electric power to other units to stop their operations, by doing this, the vehicle-mounted navigation apparatus can restrict the operation of the secondary storage unit 13 to reduce the consumption of the secondary storage unit, and can also reduce the power consumption of the whole vehicle-mounted navigation apparatus when not performing any navigation display, [0050] notes because the vehicle-mounted navigation apparatus has only activated the main storage unit 12, the GPS receiver 15, and the gyro sensor 16, and process output data from these units when not performing any navigation display, the amount of processing operations performed by the CPU 11 also decreases compared with that of normal operations, thus the CPU 11 also operates in a low power mode in which the power consumption is lower than normal power consumption when not performing any navigation display, where it may be considered that the power consumption of the vehicle component is of at least 50% because at least two components of the navigation system body 1/1a are powered off and not operating AND the components that are still active are operating in a lower power consumption mode; additionally, Figure 4 illustrates more than 50% of the components may be powered off and not operating AND the components that are still active are operating in a lower power consumption mode).

As to claim 24, Yoshida modified with Boschker et al. disclose each energy-saving measure is designed to be unnoticeable by a user of the motor vehicle (Figure 2 and/or 5, steps 103 notes user to turn off navigation screen (e.g. monitoring unit) which displays information to the user, thus any processes performed during this time would not visible/noticeable to the user of the vehicle).

As to claim 26, Yoshida modified with Boschker et al. disclose an operating system device (modified with Boschker, [0086] notes operating system), and a computer data memory (Yoshida, e.g. main storage unit 12 comprised of memory devices, such as ROM and RAM; modified with Boschker, Figure 2, memory 230, further illustrated as main map storage 230 in Figure 7), wherein the operating system device comprises an operating system of the computer device (modified with Boschker, [0086] notes operating system), and the computer data memory (Yoshida, e.g. main storage unit 12; modified with Boschker, Figure 2, memory 230, further illustrated as main map storage 230 in Figure 7) is configured so as to keep stored the specific information (Yoshida, e.g. GPS position data and the gyro sensor voltage data) associated with the vehicle component (Yoshida, navigation system body 1/1a) and prepared for the graphic processing operation (Yoshida, [0029] notes main storage unit 12 to continuously carry out storage and an update of the GPS position data and the gyro sensor voltage data).

As to claim 27, Yoshida modified with Boschker et al. disclose the device (e.g. vehicle-mounted apparatus) further comprises the graphics processing unit of the vehicle (Yoshida, e.g. drawing control and storage unit 14 part of navigation system body 1/1a, further part of vehicle-mounted navigation apparatus; modified with Boschker, Figure 2, processor 210, [0139] notes processor 210 includes a graphics processor that renders the desired images for display, also Figure 7, processor 705, [0179] notes rendering processor as a GPU).

As to claim 30, Yoshida modified with Boschker et al. disclose the downgrading the functionality of the vehicle component comprises: limiting an electric power consumption of the vehicle component (Yoshida, [0049] notes the vehicle-mounted navigation apparatus activates the CPU 11, the main storage unit 12, the GPS receiver 15, and gyro sensor 16 in order to perform a minimum operation as the navigation function, and stops the supply of electric power to other units to stop their operations, by doing this, the vehicle-mounted navigation apparatus can restrict the operation of the secondary storage unit 13 to reduce the consumption of the secondary storage unit, and can also reduce the power consumption of the whole vehicle-mounted navigation apparatus when not performing any navigation display, [0050] notes because the vehicle-mounted navigation apparatus has only activated the main storage unit 12, the GPS receiver 15, and the gyro sensor 16, and process output data from these units when not performing any navigation display, the amount of processing operations performed by the CPU 11 also decreases compared with that of normal operations, thus the CPU 11 also operates in a low power mode in which the power consumption is lower than normal power consumption when not performing any navigation display, thus “downgrading functionality” of the navigation system body 1/1a encompasses 1) disabling power to some of the components, e.g. the secondary storage unit 13 and the drawing control and storage unit 14, of the navigation system body 1/1a, where those components are non-operational, but not disabling power to other components, e.g. CPU 11, main storage unit 12, GPS receiver 15, and gyro sensor 16, of the navigation system body 1/1a, AND 2) transitioning the CPU 11 of the navigation system body 1/1a from a normal power mode to a low power mode, which consumes less power than when operating in normal power mode, thus “limiting” power consumption).

As to claim 32, Yoshida modified with Boschker et al. disclose the downgrading module (Yoshida, e.g. power supply 10 with switches SW1 and SW2 under control of CPU 11) is configured to downgrade only the vehicle component (Yoshida, navigation system body 1/1a)(Yoshida, [0049] notes the vehicle-mounted navigation apparatus activates the CPU 11, the main storage unit 12, the GPS receiver 15, and gyro sensor 16 in order to perform a minimum operation as the navigation function, and stops the supply of electric power to other units to stop their operations, by doing this, the vehicle-mounted navigation apparatus can restrict the operation of the secondary storage unit 13 to reduce the consumption of the secondary storage unit, and can also reduce the power consumption of the whole vehicle-mounted navigation apparatus when not performing any navigation display, [0050] notes because the vehicle-mounted navigation apparatus has only activated the main storage unit 12, the GPS receiver 15, and the gyro sensor 16, and process output data from these units when not performing any navigation display, the amount of processing operations performed by the CPU 11 also decreases compared with that of normal operations, and the CPU may change its state to a low power operation mode to further reduce power consumption, NOTE: although the various components are part of the navigation system body 1/1a, it is the navigation system body 1/1a itself as a whole that is “downgraded”).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2009/0306890) in view of Boschker et al. (US 2012/0306923) as applied to claim 16 above, and further in view of Golsch (US 2014/0248863).

As to claim 19, Yoshida modified with Boschker et al. disclose the vehicle component comprises a radio transmitter device (Yoshida, CPU 11 with GPS receiver 15 and/or gyro sensor 16 of navigation system body 1/1a), and the specific information comprises radio station information (Yoshida, e.g. GPS position data and/or gyro sensor voltage data, [0017] notes GPS antenna for receiving electric waves for Global Positioning System (GPS) satellites, [0018] notes GPS receiver for processing GPS signal from the GPS antenna to output a GPS position data to the CPU, and gyro sensor for detecting a traveling direction; modified with Boschker, [0107] notes GPS system scans for radio frequencies for GPS satellite).  Please NOTE: it is well known that vehicle navigation systems incorporate the capability of radio broadcasting, where signals may be analog or digital audio (e.g. music), thus obvious that the vehicle-mounted navigation apparatus with navigation system body of Yoshida would also incorporate such.  For additional support, Golsch disclose radio incorporated with the navigation system (Figures 5A and 5B), where the modification of Yoshida modified with Boschker et al. with Golsch may render its vehicle-mounted navigation apparatus to incorporate radio broadcasting for providing users with music for listening pleasure, thus enhancing the system.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2009/0306890) in view of Boschker et al. (US 2012/0306923) as applied to claim 20 above, and further in view of Tsutsui (US 2015/0089260).

As to claim 22, Yoshida modified with Boschker et al. disclose limiting an electric power consumption of the computer device (Yoshida, navigation system body 1/1a) of the motor vehicle as a third energy-saving measure such that a clock frequency of the computer processor of the computer device (Yoshida, e.g. CPU 11) is curtailed by at least 50% (Yoshida, [0050] notes because the vehicle-mounted navigation apparatus has only activated the main storage unit 12, the GPS receiver 15, and the gyro sensor 16, and process output data from these units when not performing any navigation display, the amount of processing operations performed by the CPU 11 also decreases compared with that of normal operations, thus the CPU 11 also operates in a low power mode in which the power consumption is lower than normal power consumption when not performing any navigation display), but do not expressly disclose clock frequency of a computer processor unit of the computer device  is curtailed by at least 50%.  However, Tsutsui discloses clock frequency of a computer processor unit of the computer device is curtailed by at least 50% ([0031] notes decreasing the clock frequency of the CPU by approximately 50%, where the CPU performance is set to medium).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Yoshida modified with Boschker et al.’s CPU to operate in lower power consumption with Tsutsui’s method of decreasing the clock frequency to 50% to further reduce power consumption, thus further enhancing the system.

As to claim 23, Yoshida modified with Boschker et al. and Tsutsui disclose when the information display (Yoshida, e.g. monitoring unit 2) is switched on again (Yoshida, Figures 2 and/or 5, steps 106 note turning on navigation screen), the method further comprises: canceling any energy-saving measure (Yoshida, Figures 2 and/or 5, steps 107 note turning on switches SW1 and SW2, and steps 108 notes starting monitoring unit 2, drawing control and storage unit 14, and secondary storage unit 13); rendering the specific information retained for the graphic processing operation (Yoshida, Figures 2 and/or 5, steps 109-114 note referring to stored GPS position data and stored data history)(Yoshida, [0030] notes CPU 11 reads some GPS position data stored in the main storage unit 12, see additional text regarding steps); and visually depicting the rendered specific information on the information display (Yoshida, Figures 2 and/or 5, steps 115 note once the CPU 11 receives map data corresponding to the current position from the secondary storage unit 13 which the CPU has restarted, generating data about an image in a mark showing the current position and the traveling direction of the vehicle and so on are plotted on a map, controlling the drawing control and storage unit 14 so as to cause the drawing control and storage unit to process the image data, further causing the monitoring unit 2 to display a navigation screen and continue the navigation display according to the current position and the traveling direction of the vehicle which varies in time).
                                                                                                                                                                         
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2009/0306890) in view of Boschker et al. (US 2012/0306923) as applied to claim 25 above, and further in view of Du et al. (US 2009/0096797).

Yoshida, [0028] notes user manipulates the operation unit 3 to turn off the navigation screen displayed on the monitoring unit 2), removing information from a graphic pipeline of the graphics processing unit (Yoshida, drawing control and storage unit 14) and/or preventing new information from being added to the graphic pipeline of the graphics processing unit (Yoshida, drawing control and storage unit 14)(Yoshida, [0018] notes drawing control and storage unit 14 processes image data generated by the CPU 11 under control of the CPU 11 such that an image is displayed on the monitoring unit 3, [0028] notes when a user manipulates the operation unit 3 to turn off the navigation screen displayed on the monitoring unit 2, a manipulate signal is inputted to CPU 11, which in turn controls switches SW1 and SW2 to transition to an off state by cutting power to secondary storage unit 13 and drawing control and storage unit 14, [0029] notes while these components are turned, CPU causes main storage unit 12 to continuously carry out storage and an update of the GPS position and gyro sensor voltage data, [0030] notes when the user manipulates the operation unit 3 to turn on the navigation screen display, the CPU controls switches SW1 and SW2 to transition to an on state by supplying power to secondary storage unit 13 and drawing control and storage unit 14 and then start operation of each component, thus when no power is being supplied to the drawing control and storage unit 14, it is totally inoperable, thus not capable of receiving or transmitting any data, instead data is stored in the main storage unit 12 until the drawing control and storage unit 14 is supplied power, becomes operational, and then may receive and transmit data, therefore new information, e.g. any updated information of the GPS position and gyro sensor voltage data, is prevented from being added to the drawing control and storage unit 14).  Please NOTE: the modification Figure 2, GPU pipeline 208 of graphics processing unit 204).  Additionally, Du et al. describes the ability to independently control power to each component of the GPU pipeline 208.   Therefore, Yoshida modified with Boschker et al. and Du et al. may render the new information prevented from being received by the drawing control and storage unit (graphics processing unit) would in turn be prevented from being received at the graphics pipeline of the drawing control and storage unit (graphics processing unit).    

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Yoshida modified with Boschker et al.’s graphics processing unit to include a graphics pipeline as described in Du et al. as well known in the art for rendering an image for output for display, thus yielding predictable results, without changing the scope of the invention.

Allowable Subject Matter

Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the limitations of claim 33.  Claim 34 depends upon claim 33, thus is also indicated allowable subject matter for depending upon an allowable claim.

Response to Arguments

Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.  Applicant amends independent claims 16, 25, 28, and 29 to similarly recite, “computer processor to control the device…the vehicle component is distinct from the computer processor of a computer device of the motor vehicle…”  Applicant argues on pages 9-11 of the Amendment filed that the prior art does not teach the claims as now amended.  However, in light of the amendment, the rejection has been modified, where Yoshida discloses a navigation system body 1/1a comprising various components, but is interpreted as the “vehicle component” as a whole, where the “downgrading functionality” of the navigation system body 1/1a encompasses 1) disabling power to some of the components, e.g. the secondary storage unit 13 and the drawing control and storage unit 14, of the navigation system body 1/1a, where those components are non-operational, but not disabling power to other components, e.g. CPU 11, main storage unit 12, GPS receiver 15, and gyro sensor 16, of the navigation system body 1/1a, AND 2) transitioning the CPU 11 of the navigation system body 1/1a from a normal power mode to a low power mode, which consumes less power than when operating in normal power mode.  Please see the rejection and notes regarding independent claims 16, 25, 28, and 29 above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612